 



Exhibit 10.50

ADDENDUM
TO
STOCK OPTION AGREEMENT

          The following provisions are hereby incorporated into, and are hereby
made a part of, that certain Stock Option Agreement (the “Option Agreement”) by
and between Advanced Fibre Communications, Inc. (the “Corporation”) and
[optionee name] (“Optionee”) evidencing the stock option (the “Option”) granted
this day to Optionee under the terms of the Corporation’s 1996 Stock Incentive
Plan, and such provisions shall be effective immediately.

          All capitalized terms in this Addendum, to the extent not otherwise
defined herein, shall have the meanings assigned to them in the Option
Agreement.

INVOLUNTARY TERMINATION FOLLOWING
CORPORATE TRANSACTION/CHANGE IN CONTROL

          1. To the extent the Option is, in connection with a Corporate
Transaction, either to be assumed by the successor entity (or parent company) or
to be replaced with a cash incentive program in accordance with Paragraph 6 of
the Option Agreement, the Option shall not vest on an accelerated basis upon the
occurrence of that Corporate Transaction, and the Option shall accordingly
continue, over Optionee’s period of Service after the Corporate Transaction, to
become exercisable for the Option Shares in one or more installments in
accordance with the provisions of the Option Agreement. However, immediately
upon an Involuntary Termination of Optionee’s Service within eighteen
(18) months following such Corporate Transaction, the Option (or any replacement
grant), to the extent outstanding at the time but not otherwise fully
exercisable, shall automatically vest and become immediately exercisable for all
the Option Shares at the time subject to the Option and may be exercised for any
or all of those Option Shares as fully vested shares.

          2. The Option shall not vest on an accelerated basis upon the
occurrence of a Change in Control, and the Option shall, over Optionee’s period
of Service following such Change in Control, continue to become exercisable for
the Option Shares in accordance with the provisions of the Option Agreement.
However, immediately upon an Involuntary Termination of Optionee’s Service
within eighteen (18) months following the Change in Control, the Option, to the
extent outstanding at the time but not otherwise fully exercisable, shall
automatically vest and become immediately exercisable for all the Option Shares
at the time subject to the Option and may be exercised for any or all of those
Option Shares as fully vested shares.

          3. The Option as accelerated under Paragraphs 1 or 2 shall remain so
exercisable until the earlier of (i) the Expiration Date or (ii) the expiration
of the one (1)-year period measured from the date of the Optionee’s Involuntary
Termination.

 



--------------------------------------------------------------------------------



 



          4. For purposes of this Addendum the following definitions shall be in
effect:

               (i) An Involuntary Termination shall mean the termination of
Optionee’s Service by reason of:

               (A) Optionee’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

               (B) Optionee’s voluntary resignation following (A) a change in
Optionee’s position with the Corporation (or Parent or Subsidiary employing
Optionee) which materially reduces Optionee’s duties and responsibilities, (B) a
reduction in Optionee’s level of compensation (including base salary, fringe
benefits and target bonus under any performance based bonus or incentive
programs) by more than fifteen percent (15%) or (C) a relocation of Optionee’s
place of employment by more than fifty (50) miles, provided and only if such
change, reduction or relocation is effected by the Corporation without
Optionee’s consent.

               (ii) A Change in Control shall be deemed to occur in the event of
a change in ownership or control of the Corporation effected through either of
the following transactions:

               (A) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, or is controlled by, or is under common control with,
the Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders which the Board does not recommend such
stockholders to accept, or

               (B) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board.

2.



--------------------------------------------------------------------------------



 



          5. The provisions of Paragraph 3 of this Addendum shall govern the
period for which the Option is to remain exercisable following the Involuntary
Termination of Optionee’s Service within eighteen (18) months after the
Corporate Transaction or Change in Control and shall supersede any provisions to
the contrary in Paragraph 5 of the Option Agreement.

          IN WITNESS WHEREOF, Advanced Fibre Communications, Inc. has caused
this Addendum to be executed by its duly-authorized officer as of the Effective
Date specified below.

            ADVANCED FIBRE COMMUNICATIONS, INC.
      By:                 Title:          

EFFECTIVE DATE:__________________

3.